When we determined that relator, due to circumstances beyond his control, failed to serve his notice of appeal within five days, as provided by Rule 12 (1) (a), we refused to apply the rule in that instance, feeling that relator had been denied his constitutional right of appeal. Having reinstated his appeal, our functions ended.
The legislature has placed the responsibility of deciding whether the transcript on appeal shall be paid for out of the county treasury, in the event the defendant is unable to pay for it, on the judge presiding. He may order such transcript to be made, "if in his opinion justice will thereby be promoted."
We have no right, merely because we sanctioned the appeal, to further that appeal by ordering the transcript to be furnished at the expense of Pierce county. Our only function is to review the action of the trial court and determine whether or not it abused its discretion.
In McKane v. Durston, 153 U.S. 684, 38 L.Ed. 867,14 S.Ct. 913, it was held (quoting the syllabus):
"In the State of New York the committal to prison of a person convicted of crime, without giving him an opportunity, pending an appeal, to furnish bail, is in conformity with the laws of that State when no certificate is furnished by the judge who presided at the trial or by a Justice of the Supreme Court of the State, that in his opinion there is reasonable doubt whether the judgment should stand; and such committal under such circumstances violates no provision of the Constitution of the United States.
"An appeal to a higher court from a judgment of conviction is not a matter of absolute right, independently of constitutional or statutory provisions allowing it, and a State may accord it to a person convicted of crime upon such terms as it thinks proper."
I see no abuse of discretion on the part of the trial court.